NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL ANGELO LENA,                            No. 17-15854

                Plaintiff-Appellant,            D.C. No. 2:15-cv-02276-TLN-DB

 v.
                                                MEMORANDUM*
FRED FOULK, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      California state prisoner Michael Angelo Lena appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

federal claims. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      In his opening brief, Lena fails to address how the district court erred by



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his action for failing to prosecute his case following the district court’s

order to file an amended complaint. As a result, Lena has waived his challenge to

the district court’s order. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999)

(“[O]n appeal, arguments not raised by a party in its opening brief are deemed

waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not

manufacture arguments for an appellant . . . .”).

        We reject as without merit Lena’s contentions regarding the district court’s

bias.

        All pending requests are denied.

        AFFIRMED.




                                           2                                    17-15854